RESOLUCIÓN
En conformidad con lo dispuesto en la Regla 4(d) del Reglamento de este Tribunal, 4 L.RR.A. Ap. XXI-A, se constituyen las Salas Especiales de Despacho siguientes para funcionar durante el receso:

De 1ro de julio a 15 de agosto de 1998

Jueza Asociada Señora Miriam Naveira de Rodón,

Presidenta

Juez Asociado Señor Jaime B. Fuster Berlingeri
Juez Asociado Señor Baltasar Corrada Del Río
El Juez Asociado Señor Rebollo López
sustituirá al Juez Asociado Señor Fuster Berlingeri del 29 de julio al 7 de agosto 1998, periodo durante el cual el Juez Asociado Se-ñor Rebollo López presidirá la referida Sala.

De 16 de agosto a 30 de septiembre de 1998

Juez Presidente Señor José A. Andréu García,

Presi-dente

Juez Asociado Señor Antonio S. Negrón García
Juez Asociado Señor Federico Hernández Denton
Los Presidentes de Sala quedan facultados para susti-tuir a los Jueces que no puedan intervenir en algún asunto ante su consideración y, asimismo, para convocar al Pleno del Tribunal cuando sea necesario.
El Tribunal continuará emitiendo y certificando opinio-nes y sentencias durante este período.

Publíquese.

*494Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo